Citation Nr: 0305575	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of an overpayment of pension benefits 
in the amount of $8,992.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active duty from August 1951 to July 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 decision of the RO's 
Committee on Waivers and Compromises, which denied the 
veteran's request for waiver of recovery of an overpayment in 
the amount of $9,662.  In July 1999, the RO reduced the 
amount of overpayment to $8,992.  In February 2002, a video 
conference hearing was conducted before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
originating agency.

2.  The fault involved in the creation of the overpayment 
rests solely with the veteran.    

3.  It has not been shown that repayment of the debt would 
deprive the veteran or his family of basic necessities.  

4.  There would be unjust enrichment to the veteran if he did 
not repay the debt.

5.  Recovery of the debt would not defeat the purpose of the 
benefits.

6.  The veteran did not detrimentally rely on the erroneous 
payments, and it has not been otherwise shown to be 
unreasonable to require repayment of the debt.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA pension benefits 
in the calculated amount of $8,992 would not be against 
equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served honorably in the U.S. Army from August 
1951 to 
July 1953.

In September 1994, the veteran filed a claim seeking 
entitlement to a nonservice-connected pension.  On his VA 
Form 21-526, the veteran indicated that he had income from 
Social Security and interest and his spouse had income from 
wages and interest.
  
Medical treatment reports, from July 1994 to November 1994, 
were retrieved from the VA medical center in Northport, New 
York.  A review of these records revealed that the veteran 
had underwent a coronary artery bypass graft in May 1994.  
Subsequent treatment reports revealed follow-up visits for a 
heart condition.

In June 1995, the RO denied the veteran's claim for 
nonservice-connected disability pension advising him that his 
family income exceeded the pension income limit.

In June 1995, the veteran submitted VA Form 21-0516-1, 
Improved Pension
Eligibility Verification Report (EVR).  This report noted 
that the veteran's spouse had ceased her employment in 
February 1995.

In October 1995, the RO granted entitlement to nonservice-
connected disability pension effective November 1, 1994.  

In March 1996, the veteran submitted an EVR which indicated 
that he received monthly income from Social Security.  No 
other forms of monthly income were listed for himself or his 
spouse.  The veteran also submitted an unreimbursed medical 
expenses report for 1995.

In May 1996, the veteran reported that his spouse earned $250 
working briefly in 1996.  A report of contact, dated in May 
1996, noted that these funds would be carried over and that 
the veteran agreed to report any additional income 
immediately to the VA.

In May 1996, the veteran was sent a notification letter 
regarding his monthly pension that specifically broke down 
the income which was being counted to determine his monthly 
pension payment.  The letter also reminded the veteran to 
report any changes in family income right away.

In January 1997, the veteran submitted an EVR which indicated 
that he received monthly income from Social Security.  No 
other forms of monthly income were listed for himself or his 
spouse.  He also submitted unreimbursed medical expenses for 
1996.

In February 1997, the veteran was sent a notification letter 
regarding his monthly pension that specifically broke down 
the income which was being counted to determine his monthly 
pension payment.  It also reminded the veteran to report any 
changes in family income right away.

In April 1997, the veteran submitted a request to have his 
claims file transferred from the RO in New York, New York to 
the RO in St. Petersburg, Florida.

In August 1997, the veteran submitted a statement that he had 
driven 2,600 miles for medical appointments and that his 
medical condition requires that he have air conditioning.  He 
also submitted a list unreimbursed medical expenses.

In September 1997, the veteran was sent a notification letter 
regarding his monthly pension that specifically broke down 
the income which was being counted to determine his monthly 
pension payment.  It also reminded the veteran to report any 
changes in family income right away.

In February 1998, the veteran contacted the VA to inform them 
that his spouse had started to receive disability payments 
from the Social Security.  A report of contact, dated in 
February 1998, noted the veteran's statements that his spouse 
had started receiving disability payments of $457 per month 
and that she had also received a retroactive disability 
settlement of $18,000.  The veteran was asked to send a copy 
of the settlement as soon as possible.  

An undated report of contact noted that the veteran had 
called to inquire about evidence he had submitted.  The 
veteran also reported that he had received $29,338 from the 
sale of his home, and questioned whether this was to be 
counted as income.  The report noted that he was told it did 
not.

In February 1998, the RO sent a letter to the veteran 
proposing to terminate his pension benefits effective June 1, 
1997, based on the information he provided regarding his 
spouse's Social Security income.

In March 1998, the veteran submitted a Notice of Award sent 
to his spouse from the Social Security Administration.  The 
letter, dated January 11, 1997, noted that his spouse was to 
receive a lump sum payment of $6,055.50 around January 17, 
1997 for benefits due from August 1995 to December 1996, with 
an additional $2,018.50 having been subtracted for attorney 
fees.  The report also indicated that the veteran's spouse 
would thereafter receive a disability payment of $490 each 
month. 

A Social Security Benefit Statement, received in March 1998, 
noted that the veteran's spouse had received a total of 
$11,449.50 during 1997.

In March 1998, the veteran submitted an EVR reporting monthly 
Social Security income for himself.  He also indicated that 
his spouse had received a Social Security payment of 
$11,449.50.  The report also noted the veteran's spouse's 
monthly income from interest and dividends to be $227, and 
that she had $8,000 in cash or non-interest bearing bank 
accounts.  The veteran also submitted a statement of 
unreimbursed medical expenses for 1997.

In August 1998, the RO sent a letter to the veteran proposing 
to terminate his pension benefits effective February 1, 1997, 
based on the information he provided regarding
his family income.  

In August 1998, the veteran responded to the RO's letter 
questioning why his spouse's Social Security income counted 
against his pension, and also why his moving expenses to 
Florida were not counted as an unreimbursed medical expense.  
He stated, "my doctor said I had to move for health reasons."

In October 1998, the VA sent correspondence to the veteran 
advising him that by law, VA is required to count a spouse's 
Social Security as income.  The veteran was also advised that 
VA was requesting medical evidence from his doctors at the VA 
Medical Center, Northport, New York.

In October 1998, a response was received from the veteran's 
physician at the VA Medical in Northport, New York.  The 
physician indicated that the veteran's chart had been 
reviewed and that it included a notation that he was planning 
to move to Florida.  The VA physician also stated, however, 
that "[t]here is no documentation nor do I recall ever 
instructing him to move."

In December 1998, the VA sent the veteran a letter informing 
him that his pension has been terminated effective February 
1, 1997.  The letter also informed him that evidence had been 
received from the VA Medical Center in Northport, New York 
which indicated that his doctors did not order the move to 
Florida.

A treatment summary letter, dated in December 1998, was 
received from M. Adamse, Ph.D.  The letter noted that the 
veteran was a patient during the time of his move from New 
York to Florida.  Mr. Adamse indicated that the veteran's 
severe personal strain prompted his move to Florida to 
improve his financial and emotional stress. 

In December 1998, the RO sent a letter to the veteran 
informing him of his overpayment in the amount of $9,662.  
The letter also included a Notice of Rights to Request 
Waiver.

In January 1999, the veteran filed a request for waiver 
consideration.  The veteran indicated that he had acted in 
good faith when he reported his spouse's Social Security 
income in March 1998.  Along with his request, the veteran 
submitted a Financial Status Report which indicated that he 
and his spouse were receiving Social Security income.  It 
also noted that he had filed for bankruptcy in 1997, that his 
house had been foreclosed, and that all savings were 
depleted.

In March 1999, the veteran submitted a statement of 
unreimbursed medical expenses for 1998.

In April 1999, the RO sent the veteran a letter requesting 
that he complete a VA Form 21-527, Income-Net Worth & 
Employment Statement, VA Form 21-527.

In May 1999, the veteran submitted a VA Form 21-527 as 
requested.  He reported that both he and his spouse were in 
receipt of monthly Social Security income and that his spouse 
had a net worth of $15,000 in stocks, bonds, bank deposits, 
etc.

In June 1999, the RO's Committee on Waivers and Compromises 
denied the veteran's request for waiver of recovery of an 
overpayment in the amount of $9,662.

In July 1999, the RO sent an award letter to veteran 
informing that partial benefits were reinstated effective 
February 1, 1998, and terminated effective February 1, 1999.  
This action reduced the overpayment to $8,992.00, which is 
the amount now being considered for waiver.

In February 2000, the veteran submitted his substantive 
appeal.  He indicated that his spouse received a retroactive 
payment of $6,055 and that she used the money to pay expenses 
to avoid foreclosure on their home.  He also indicated that 
she received a total of $5,394 in monthly disability payments 
in 1997.  Finally, he indicated that his spouse's net worth 
of $15,000 was from the proceeds of the sale of their home.

In August 2001, the RO sent the veteran a supplemental 
statement of the case informing the veteran of his rights and 
responsibilities under the newly enacted Veterans Claims Act 
of 2000.  

In February 2002, a video conference hearing was conducted 
before the Board.  At the hearing, the veteran testified that 
he was unable to work following heart surgery in 1994, and 
that he and his spouse decided to sell their house and move 
to Florida.  He indicated that this location was "a cheaper 
site."  The veteran indicated that his spouse used the lump 
sum money she received from the Social Security in 1997 to 
pay for expenses necessary to stop a foreclosure attempt on 
their home.  Additional funds were necessary to legally 
prepare the home for sale.  He testified that the home was 
eventually sold, and the couple moved to Florida in June 
1997.  The veteran testified that he received a check in the 
amount of $29,338 for the sale of the home.  At present, the 
veteran reported having approximately $2,000 dollars in the 
bank.  The veteran testified that he did not intend unjust 
enrichment or bad faith in the creation of this overpayment.  

In April 2002, the veteran submitted two financial status 
reports, both dated January 8, 2002.  The first report 
indicated that the veteran and his spouse received monthly 
Social Security payments in the amounts of $712 and $524, 
respectively.  The report noted monthly rent or mortgage 
payments of $615, food expenses of $200, and a car payment of 
$159.  The report also noted the veteran owned a 1996 Ford 
Escort with a resale value of $5,000.  The second report 
indicated that the veteran and his spouse received monthly 
Social Security payments in the amounts of $732 and $537, 
respectively.  The second report also listed monthly rent or 
mortgage payments of $650, food expenses of $225, and a car 
payment of $216.  The second report also noted that the 
veteran owned a 2000 Chevy with a resale value of $12,000, 
with an unpaid balance of $9,000.

II.  Analysis

The veteran contends, in essence, that his spouse's Social 
Security income should not be counted as income for 
determining his VA pension eligibility.  Therefore, he 
believes that the overpayment debt was not properly created.  
Alternatively, he has requested that VA waive recovery of a 
debt stemming from the overpayment of pension benefits.

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claim, as well as the 
respective responsibilities of him and the VA for providing 
evidence.  After examining the record, the Board is satisfied 
that all relevant facts pertaining to the veteran's claim 
have been properly developed.  In this regard, there is no 
indication of any additional records that the RO failed to 
obtain which might substantiate the veteran's claim.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Under pertinent VA regulations, recovery of overpayments of 
any benefits made under laws administered by the VA shall be 
waived if there is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining the waiver and recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience. 38 C.F.R. § 1.963(a) 
(2002).

The term "bad faith" generally describes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus a debtor's conduct in connection with a debt 
arising from participation in a VA benefits programs exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government. 38 
C.F.R. § 1.965(b)(2) (2002).

A "lack of good faith" is absence of an honest intention to 
abstain from taking unfair advantage of the government. 38 
C.F.R. § 1.965(b)(3) (2002).

The term "equity and good conscience" means arriving at a 
fair decision between the claimant and VA; the decision 
should not be unduly favorable or adverse to either side. 38 
C.F.R. § 1.965(a) (2002).  The standard is for application 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of VA's rights. Id.  Different factors will enter 
into such decision, such as the relative fault of the debtor, 
weighing such fault against any fault on VA's part, whether 
there would be undue financial hardship resulting from 
recovery of the overpayment from the veteran, whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized, whether and to what extent 
there was any unjust enrichment, and whether the debtor 
changed position to his detriment in reliance of VA benefits. 
38 C.F.R. § 1.965(a)(1)-(6) (2002); Ridings v. Brown, 6 Vet. 
App. 544 (1994).

In this case, the overpayment at issue resulted when the RO 
discovered that the veteran's spouse had started to receive 
Social Security income beginning in January 1997.  The 
veteran did not report this change in family income to the RO 
until February 1998.

As for the veteran's contentions regarding the inclusion of 
his spouse's Social Security income for determination of his 
eligibility for VA pension benefits, the Board is bound by 
the relevant laws and regulations pertaining to this benefit.  
With respect to pension, payments of any kind or from any 
source will be counted as income unless specifically 
excluded.   Income will be counted for the calendar year in 
which it is received and total income for the full calendar 
year will be considered except as provided in 38 C.F.R. § 
3.260 (2002). See 38 C.F.R. § 3.252(c) (2002).  Income from 
the Social Security Administration is included as income 
because it is not specifically excluded. See generally 
Springer v. West, 11 Vet. App. 38 (1998).

The June 1999 decision of the RO's Waiver Committee did not 
find fraud, misrepresentation or a material fact, or bad 
faith on the part of the veteran, and the Board concurs with 
this finding.  Consequently, entitlement to a waiver of 
recovery of the overpayment in this case is dependent on 
whether the recovery of the indebtedness from the veteran 
would be against equity and good conscience. 38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  

The facts and circumstances in a particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, whether 
collection of the debt would deprive the veteran and his 
family of basic necessities, whether there was any unjust 
enrichment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized, and whether the 
debtor relinquished a valuable right or changed his position 
by reason of having relied upon an erroneous benefit.  
38 C.F.R. § 1.965.

In considering these factors, the Board finds the veteran was 
solely at fault in the creation of the overpayment, and his 
degree of fault in failing to report his spouse receipt of 
Social Security income was significant.  Although he 
eventually did report his spouse's Social Security income, he 
did not do so until February 1998, over a year after the 
monthly payments of $490 had begun.

The record clearly indicates that the veteran had been 
informed that the amount of his pension benefits was based on 
his total income.  The EVR forms completed annually by the 
veteran contained spaces to report his and his spouse's 
income during the previous 12-month period, and values for 
the coming 12-month period.  In addition, the veteran's 
original claim for pension had been denied in June 1995 due 
to his family income having exceeded the pension income 
limit.  Thereafter, the veteran filed a statement indicating 
that his wife was no longer working (earning income), which 
led to the granting of the pension in October 1995.  A report 
of contact, dated in May 1996, noted that the veteran had 
called to inform the VA that his spouse had earned $250 from 
employment in 1996.  The report indicated that the veteran 
was told to report any amount received over that amount.  
Therefore, it is concluded that the veteran was informed of 
the income provisions, and is clearly at fault for not having 
timely reported his spouse's Social Security income.  

There is no showing of fault on the part of the VA in the 
creation of this overpayment.  As indicated above, there is 
ample evidence indicating that the VA had informed the 
veteran of the need to provide information as to any changes 
in his family's income.  In October 1995, the veteran was 
sent an award letter informing him that his pension had been 
approved.  The letter also specifically broke down the income 
that was being counted to determine his monthly pension.  In 
letters, dated in May 1996 and in September 1997, the RO 
informed the veteran of the payments and the methods of 
calculating the amount he would receive.  The May 1996 letter 
specifically noted that the veteran's spouse received $0 from 
Social Security.  The letters also stated that the veteran 
should inform the RO right away if his family income changed.  
Thus, the Board concludes that the veteran was solely at 
fault in the creation of the overpayment, and his degree of 
fault in failing to report his spouse's Social Security 
income for over a year was significant.

Regarding whether financial hardship would result from 
recovery of the debt, the Board finds the veteran's financial 
submissions herein contain several inconsistencies.  For 
instance, in January 1999, the veteran submitted a financial 
status report noting that his ownership of a 1996 Ford 
Escort.  The value of the car was listed as $5,000, and no 
car payments or other installment debt was indicated.  In 
March 2002, the veteran submitted two financial statements, 
both dated January 8, 2002.  The first financial statement 
noted the veteran's ownership of the 1996 Ford Escort.  This 
report, however, listed a monthly car payment for this 
vehicle in the amount of $159.  The second financial status 
report, also dated January 8, 2002, noted the veteran's 
ownership of a 2000 Chevy, model not identified, which was 
valued at $12,000.  This report listed a monthly car payment 
of $216.  There was no mention of the veteran's 1996 Ford 
Escort.

Other discrepancies also become apparent in reviewing the 
claims file.  On a financial statement submitted in January 
1999, the veteran stated that his house was foreclosed and 
that all of his savings had been depleted.  In May 1999, the 
veteran submitted a VA Form 21-527 which indicated that his 
spouse had a net worth of $15,000 in stocks, bonds, bank 
deposits.  At the hearing before the Board, the veteran 
reported the source of this asset to be proceeds from the 
sale of their home.  Thus, it is clear the veteran's home had 
not been foreclosed, and that the family's savings had not 
been depleted as alleged.  

Finally, both income status reports filed by the veteran in 
March 2002, and which were dated in January 2002, noted that 
he had $800 in the bank.  At the hearing before the Board in 
March 2002, the veteran testified that he had approximately 
$2,000 in the bank.  Thus, it appears the veteran does have 
some excess income.

Despite the veteran's contentions otherwise, it does not 
appear that repayment of the debt would deprive the veteran 
or his spouse of basic necessities.  Debts to the government 
are expected to be accorded the same preference as other 
debts.  Expenses not necessary to the health and well-being 
of the veteran are considered to be discretionary, and thus 
available to repay debts, including those to the government.  
Thus, it does not appear that repayment of the debt would 
deprive the veteran or his family of basic necessities.    

As to the other aspects of equity and good conscience, the 
Board believes that there would be unjust enrichment in this 
case if the veteran did not repay the debt, inasmuch as he 
received benefits to which he was not entitled.  In the same 
manner, recovery of the debt in reasonable monthly 
installments would not defeat the purpose of benefits 
otherwise authorized, and the veteran has not claimed to have 
relinquished a valuable right or to have changed his position 
by reason of having relied on the additional erroneous 
benefits.  No other factors which would preclude recovery of 
the overpayment as against equity and good conscience have 
been put forth.

After weighing all of the above factors, the Board believes 
that recovery of the overpayment would not be against equity 
and good conscience. 38 U.S.C.A. § 5302. In so concluding, 
the Board finds that the evidence of record is not so evenly 
balanced that there is doubt as to any material issue. 38 
U.S.C.A. § 5107 (West Supp. 2002).


ORDER

Waiver of recovery of the overpayment of pension benefits in 
the amount of $8,992 is denied.


	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

